Citation Nr: 0524575	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  00-16 836	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for nonservice-connected 
pension.

2.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for cervical arthritis.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant served with the New Philippine Scouts from June 
1946 to September 1947.  The appellant has no other period of 
recognized service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 rating decision rendered by the 
Manila, Republic of the Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA) that held that the 
appellant had not submitted new and material evidence to 
reopen a previously disallowed claim for service connection 
for cervical arthritis.  

The appellant also appeals a September 2000 determination of 
the Manila RO that he had not submitted new and material 
evidence to reopen a RO decision holding that he did not have 
service that made him eligible for VA nonservice-connected 
disability pension.

In April 2005, the appellant testified at a hearing before 
the undersigned Member of the Board sitting at the Honolulu, 
Hawaii, RO.  A transcript of that hearing was prepared and is 
associated with the claims folder.  

The issue of whether there has been presented new and 
material evidence to reopen a claim of service connection for 
cervical arthritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In February 1997 the Board determined that the appellant 
did not meet basic eligibility requirements for nonservice-
connected disability pension.  This decision was upheld by 
the Court of Appeals for Veterans Claims in April 1998.

2.  The evidence received since the February 1997 Board 
decision is either cumulative or redundant.  It does not bear 
directly and substantially upon the specific matter of 
whether the appellant has basic eligibility for nonservice-
connected disability benefits; and when considered with all 
of the evidence of record, the additional evidence received 
since February 1997 has no significant effect upon the facts 
previously considered.


CONCLUSIONS OF LAW

1.  The February 1997 Board decision that denied the 
appellant's claim of entitlement to basic eligibility for 
nonservice-connected disability pension benefits is final. 38 
U.S.C.A. §§ 5108, 7104 (West. 2002); 38 C.F.R. § 20.1100 
(2004).

2.  The evidence received subsequent to the February 1997 
Board decision is not new and material, and the claim is not 
reopened. 38 U.S.C.A. §§ 107, 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA is not 
required to provide assistance to a claimant if, as in this 
case, "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  38 U.S.C.A. § 
5103A(2) (West 2002). Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).

No other development is warranted on the issue of whether new 
and material evidence has been submitted to reopen a claim of 
basic eligibility for nonservice-connected pension because 
the law, and not the evidence, is dispositive; therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See Valiao v. Principi, 17 Vet. App. 229 (2003).  
Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.  The failure to carry out such required development 
under those circumstances is nonprejudicial error under 38 
U.S.C.A. § 7261(b) (in conducting review of BVA decision, the 
Court shall take due account of the rule of prejudicial 
error); cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  Because the law, not the 
evidence, controls the outcome of this appeal, further 
expenditure of VA's resources is not warranted with respect 
to the issue decided herein, and there is no prejudice to the 
appellant in proceeding to consider the claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board is cognizant of Pelegrini v. Principi, 17 Vet. App. 
412 (2004), wherein Court recently held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  The Court also held that 
the duty to notify provisions required VA to request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."

However, any error in the sequence of events is not shown to 
have any effect on this case or to cause injury to the 
claimant.  As indicated above, the enactment of the VCAA has 
no material effect on adjudication of the claim currently 
before the Board and the law, not the evidence, controls the 
outcome of this appeal.  Sabonis, supra.  In Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation.  See 
also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002) (the veteran did not 
serve on active duty during a period of war and was not 
eligible for nonservice-connected pension benefits; because 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is not applicable).

It is also pertinent to note that, in a recent opinion, VA 
General Counsel held that section 5103(a) does not require VA 
to seek evidence from a claimant other than that identified 
by VA as necessary to substantiate the claim.  See VAOPGCPREC 
1-2004.  Furthermore, in VAOPGCPREC 5-2004 (June 23, 2004) 
the VA General Counsel held that VCAA does not require either 
notice or assistance when the claim cannot be substantiated 
under the law or based on the application of the law to 
undisputed facts.


Evidentiary Background

The appellant seeks VA nonservice-connected disability 
pension benefits based on his service in World War II.  His 
service personnel records, to include his WD AGO Form 53-58, 
reflect that he served in the New Philippine Scouts from June 
1946 to September 1947.  Such service was verified by the 
National Personnel records Center (NPRC) in June 1983.  A 
subsequent document from NPRC dated in April 1997 contains a 
general statement that if "a veteran was on active duty on 
December 31, 1946, continuous active duty thereafter through 
July 25, 1947 is considered World War II service."  

A Certificate of Naturalization for the appellant from the 
United States Immigration and Naturalization Service, dated 
in May 1992, is of record. The country of former nationality 
is noted to be the Philippines.

By a decision in February 1997, the Board denied the 
appellant's claim for entitlement to basic eligibility for 
nonservice-connected disability pension benefits.  The basis 
for the denial was that although the appellant served as a 
member of the New Philippine Scouts, his service fell into 
the category of enlistment into the Philippine Scouts between 
October 5, 1945, and June 30, 1947.   As such, he was 
excepted from eligibility for VA nonservice-connected 
disability pension benefits.  38 U.S.C.A. § 107(b); 38 C.F.R. 
§ 3.8 (1997) (now codified at 38 C.F.R. § 3.40 (2004).  The 
Board noted that, while the appellant became a naturalized 
United States citizen in May 1992, entitlement to a later 
change of status to United States resident or citizen did not 
change the nature of his qualifying military service.  See 
Talon v. Brown, 999 F.2d 514 (Fed. Cir. 1993); Quizban v. 
Veterans Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991), reh'g 
denied (July 18, 1991).  Thus, as the appellant did not have 
the requisite service, basic eligibility for VA nonservice-
connected disability pension benefits was denied.  

The appellant appealed the February 1997 to the United States 
Court of Appeals for Veterans Claims (Court).  In April 1998, 
the Court issued a decision affirming the Board's February 
1997 decision.  In June 1998, the Court denied the 
appellant's motion for reconsideration of its April 1998 
decision.

In August 2000, the RO received the appellant's claim to 
reopen his previously disallowed claim of entitlement to 
nonservice-connected disability pension.  He noted that he 
enlisted with the Philippines Scouts in June 1946.  He 
contented that his service should be considered active 
service in the United States Army as the Philippines was a 
colony or territory at the time of his enlistment.  He 
reported that he took his oath under an American flag and 
that he promised to defend the United States Constitution 
against foreign and domestic enemies.  He also reported that 
he served as a guerilla from 1942 to 1944 fighting Japanese 
forces.   

In September 2000, the RO determined that the appellant had 
not submitted new and material evidence to reopen his claim.  
He was informed that the only evidence he could submit that 
would be new and material is evidence that he served in a 
regular component of the United States Armed Forces during a 
period of war.  His service in the Philippine Scout was not 
considered to be service in a regular component of the United 
States Armed Forces.  

In December 2000, the appellant testified at a hearing before 
a Decision Review Officer at the Honolulu, Hawaii, RO.  He 
reported that he enlisted in the Philippine Scouts in June 
1946 at which time he took an oath under the American flag to 
defend the Constitution of the United States of America and 
to fight against foreign and domestic enemies.  He reported 
that he served in Okinawa, Japan, with the Regular Army from 
December 1946 to July 1947.  He reported other service 
including guerilla service in his hometown from June 1942 to 
September 1944 against occupying Japanese forces.  He also 
reported that he worked with the 5th Fighter Wing of the 
United States Air Force as a housekeeper and watchman from 
October 1944 to January 1945.  The appellant presented 
similar testimony at his April 2005 hearing where he 
reiterated his prior contentions that he served on active 
duty during a period of war.  


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA of 2000 apply to a claim to reopen a 
finally decided claim that was received on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(c)).  As the appellant in this 
case filed his claim to prior to the August 29, 2001 
effective date for regulatory change of the new and material 
requirement, the changes to the definition of new and 
material evidence at 38 C.F.R. § 3.156(a) are not applicable.  

Under the prior version of 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus that the credibility of the evidence is to be presumed 
was not altered by the Federal Circuit decision in Hodge.

Governing law, in accordance with 38 U.S.C.A. § 1521(a) (West 
2002), requires that the Secretary shall pay to each veteran 
of a period of war who meets the necessary service 
requirements and who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct, pension at the prescribed rate.

A veteran meets the service requirements of this section if 
such veteran has served in the active military, naval, or air 
service: (1) for ninety days or more during a period of war; 
(2) during a period of war and was discharged or released 
from such service for a service-connected disability; (3) for 
a period of ninety consecutive days or more and such period 
began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j) (West 2002).

In accordance with 38 U.S.C.A. § 107(a) (West 2002), service 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the Military Order of the President dated 
July 26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, South West 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except benefits under (1) Contracts of National 
Service Life Insurance entered into February 18, 1946; (2) 
the Missing Persons Act; and (3) Chapters 11, 13 (exception § 
1312(a)), and 23 of this title.  Chapter 11 exclusively 
concerns compensation for service-connected disability or 
death, and Chapter 13 exclusively concerns dependency and 
indemnity compensation for service-connected death.

Under 38 U.S.C.A. § 107(b) (West 2002), service in the 
Philippine Scouts under Section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945 shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any laws administered by the Department of Veterans 
Affairs (VA) except with respect to contracts of the National 
Service Life Insurance and Chapters 11 and 13 (except § 
1312(a)) of this title.  Service of persons enlisted under 
Section 14, Public Law 190, 79th Congress, is included for 
compensation, dependency and indemnity compensation.  All 
enlistments and reenlistments in the Philippine Scouts in the 
Regular Army between October 6, 1945 and June 3, 1947, 
inclusive, were made under the provision of Public Law 190.  
38 C.F.R. § 3.8.


Analysis

Although the appellant served from 1946 to 1947, he is not, 
by law, entitled to pension for that period of service 
because he was a member of the New Philippine Scouts.  The 
law specifically excludes such service for purposes of 
entitlement to pension.  The Board thus found in February 
1997 that the basic eligibility requirements for nonservice-
connected pension benefits had not been satisfied regarding 
either the period of service with the New Philippine Scouts.  
The appellant's claim for entitlement to nonservice-connected 
pension benefits was essentially denied on the basis of 
having no legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

In summary, the basis for the Board's denial of the claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits in February 1997, was that 
although the appellant had verified service as a member of 
the New Philippine Scouts, the United States service 
department has verified that he did not have qualifying 
military service that would establish basic eligibility upon 
the appellant for nonservice-connected disability pension 
benefits.  As noted above, such decision was later affirmed 
by the Court.

The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Consequently, if the appellant is to reopen his claim, the 
record must include a statement from the United States 
service department to the effect that the appellant had 
qualifying military service for the purpose of conferring 
basic eligibility upon him for nonservice-connected 
disability pension benefits.  Given the restrictive nature of 
determining eligibility, any other evidence, regardless of 
the source, would not be new and material since it would not 
be so significant that it must be considered in order to 
fully decide the merits of the claim of entitlement to basic 
eligibility for nonservice-connected disability pension 
benefits.

Although the claimant has testified since the February 1997 
denial, that he had unrecognized guerilla service prior to 
his service in the New Philippine Scouts and that he served 
with a component of the United States Air Force from October 
1944 to January 1945, this new testimony does not meet the 
requirements for the reopening of the claim, since the 
statements were not issued by the United States service 
department.  The service department had previously indicated 
that the appellant lacked qualifying service.  In summary, 
the additional testimony and statements submitted by the 
appellant since the February 1997 decision do not, from a 
legal standpoint, verify that the appellant had qualifying 
military service for the purpose of conferring basic 
eligibility for nonservice-connected pension benefits.  No 
evidence has been received from the service department, nor 
has any evidence been received that would require 
verification from the service department.

Therefore, the Board must find that the additional evidence 
is not material as the appellant's statements regarding 
service are not by themselves or in connection with evidence 
previously assembled so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Accordingly, the Board concludes, for reasons summarized 
above, that the law, rather than the evidence, is dispositive 
in this case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As 
new and material evidence has not been submitted, the 
appellant's claim of entitlement to basic eligibility for 
nonservice-connected disability pension benefits is denied.  


ORDER

The appellant has not submitted new and material evidence to 
reopen the claim of entitlement to basic eligibility for 
nonservice-connected disability pension benefits, and the 
appeal is denied.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted during the course of this appeal.  While 
not applicable to his claim for nonservice-connected pension 
benefits, the VCAA is applicable to his claim to reopen 
service connection for cervical arthritis.  

The VCAA revised section 5103, chapter 38 of the United 
States Code, to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
appellant of any information, and any medical or lay 
evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002).  
As part of that notice, VA must indicate what portion of 
information and evidence, if any, is to be provided by the 
appellant and which portion, if any, VA will attempt to 
obtain on the appellant's behalf.  Id.; see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159 (2003)). 
The Court has determined that the duty to notify under the 
VCAA applies to claimants who seek to reopen a claim by 
submitting new and material evidence. Quartuccio v. Principi, 
16 Vet. App. at 187; see 38 C.F.R. § 3.159.  

While the RO has attempted to secure additional evidence 
identified by the appellant, a review of the claims file 
shows that the RO has not taken appropriate action in 
compliance with relevant provisions of the VCAA.  For this 
reason, the Board finds that further development and action 
by the RO is warranted in this case.  

On Remand, the RO should notify the appellant of information 
that is necessary to substantiate his claim. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  The RO must also indicate 
which portion of information and evidence, if any, is to be 
provided by the appellant and which portion, if any, VA will 
attempt to obtain on the appellant's behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159).  
Additionally, the RO should request that the appellant 
provide any evidence in his possession that pertains to his 
claim.  38 C.F.R. § 3.159(b)(1).  

Based on the foregoing, the case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations are 
fully complied with and satisfied as they 
pertain to his claim to reopen the 
previously disallowed claim of 
entitlement to service connection for 
cervical arthritis.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained at 38 
U.S.C.A. §§ 5103, 5103A, and 5107 and 
38 C.F.R. § 3.159 are addressed.  The RO 
should provide the appellant written 
notification specific to his claim and he 
should be asked to provide any evidence 
in his possession that pertains to his 
claim. 

2.  Thereafter, the RO should adjudicate 
the claim to reopen on appeal the 
previously disallowed claim for service 
connection for cervical arthritis on a de 
novo basis.  If the benefit sought on 
appeal remains denied, the RO should 
provide the appellant and his 
representative with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


